Opinions of the United
1997 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


1-6-1997

Villanueva v. Brown
Precedential or Non-Precedential:

Docket 95-5072




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_1997

Recommended Citation
"Villanueva v. Brown" (1997). 1997 Decisions. Paper 6.
http://digitalcommons.law.villanova.edu/thirdcircuit_1997/6


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 1997 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                 UNITED STATES COURT OF APPEALS
                     FOR THE THIRD CIRCUIT


                           No. 95-5072



           JACK VILLANUEVA, ADMINISTRATOR PENDENTE LITE
                  OF THE ESTATE OF ELLA OSTROFF,
                                                   Appellant
                                v.
         G. MICHAEL BROWN; GUY MICHAEL; BROWN & MICHAEL;
                        GREENBERG MARGOLIS

                               v.

           HELEN CONN; SAMUEL RUBIN; JOSEPH RUBINSTEIN

                                Third Party Defendant


         ON APPEAL FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF NEW JERSEY



                     (Civil No. 92-CV-02268)


                      Argued MARCH 22, 1996
          Before: BECKER and McKEE, Circuit Judges, and
                     POLLAK, District Judge*
          ORDER AMENDING OPINION FILED JANUARY 8, 1997




     IT IS HEREBY ORDERED that the Slip Opinion filed in this

case on January 8, 1997, be amended as follows:

On page 5, first paragraph, second sentence, add the name

     "Rubinstein" after "However,"; and

On page 24, under subsection VI, delete the word "vacate"

     *
        The Honorable Louis H. Pollak, United States District
Judge for the Eastern District of Pennsylvania, sitting by
designation.
     and replace it with "reverse".



IT IS SO ORDERED.

                               By the Court:


                               /s/ Theodore A. McKee

                               Theodore A. McKee
                               Circuit Judge


Dated: January 8, 1997